ON SECOND REHEARING
PER CURIAM.
Appellant points out that we stated in the opinion that: “Appellant appears to answer the objection by describing what has been done and by saying that appellee ought to have asked for certiorari to perfect the record, citing Johnson v. Bryars, 264 Ala. 243, 86 So.2d 371, where the transcript as certified by the clerk did not show an authentic judgment on the demurrer of plaintiff to defendant’s pleas. Cer*131tiorari had been ■ issued to complete the record by certifying the judgment on the demurrer to the pleas.” Appellant says that it did not say that appellee ought to have asked for certiorari and asks that the opinion be corrected on this point.
What appellant did say in brief filed May 19,1964, is as follows:
“In the final analysis every complaint that Appellee . asserts (and we submit each is without merit) ought to have been asserted in the trial court if she thought they had any merit or substance. The holding in Johnson v. Bryars, 264 Ala. 243, 86 So.2d 371 is here much in point:
“ ‘ * * * When the clerk certifies that the transcript which he made is a true and correct copy of the record and proceedings of that court, we accept as true that such is the record and proceedings of that court. If the transcript is not correct or omits something, the remedy is to ask for a writ of certiorari to complete it. This Court will not, on original application to it, alter, amend or strike any matter which is thus certified on the ground that the record of the trial court is imperfect, defective or incomplete. That is the province of the trial court. (Citing Cases) The “record filed for purpose of appeal is sole, conclusive and unimpeachable evidence of proceeding in lower court”.’
“We respectfully submit the motion to strike the transcript should be overruled and the case should be reversed and remanded on the basis of the argument made in our original brief.”
The opinion is corrected as requested by appellant.
Opinion extended.
Application for rehearing overruled.
All the Justices concur except HAR-WOOD, J., not sitting.